Name: Commission Regulation (EEC) No 2541/87 of 24 August 1987 amending Regulation (EEC) No 2491/87 introducing a countervailing charge on certain varieties of plums originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 8 . 87 Official Journal of the European Communities No L 241 /9 COMMISSION REGULATION (EEC) No 2541/87 of 24 August 1987 amending Regulation (EEC) No 2491/87 introducing a countervailing charge on certain varieties of plums originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2491 /87 (3), introduced a countervailing charge on certain varieties of plums originating in Yugoslavia ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration the countervailing charge on the import of certain varieties of plums originating in Yugoslavia must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2491 /87, '6,63 ECU' is hereby replaced by '29,72 ECU'. Article 2 This Regulation shall enter into force on 25 August 1987. This Regulation shall be .binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 209, 31 . 7 . 1987, p. 4. (3) OJ No L 231 , 18 . 8 . 1987, p. 8 .